
	

113 HRES 729 IH: Expressing support for the designation of September 19, 2014 as National Service Coordinator Day to recognize the value of service coordinators in subsidized and other affordable housing communities for their work to promote and support economic self-sufficiency and independence for low-income families, older Americans, and persons with disabilities.
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 729
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. Stivers (for himself and Mrs. Beatty) submitted the following resolution; which was referred to the Committee on Financial Services
		
		RESOLUTION
		Expressing support for the designation of September 19, 2014 as National Service Coordinator Day to
			 recognize the value of service coordinators in subsidized and other
			 affordable housing communities for their work to promote and support
			 economic self-sufficiency and independence for low-income families, older
			 Americans, and persons with disabilities.
	
	
		Whereas the work of service coordinators in the United States aids more than 1,000,000 low-income
			 Americans residing in publicly subsidized and other affordable housing
			 communities;
		Whereas recent evidence shows that the provision of resident services through service coordinators
			 results in dramatic benefits for both residents and developers of
			 affordable housing;
		Whereas low-income families who are assisted by service coordinators have housing stability,
			 experience growth in household income, have improved job skills and better
			 parenting skills, have access to convenient after-school programs for
			 their children, and move faster towards economic self-sufficiency;
		Whereas older Americans who are assisted by service coordinators experience benefits in their
			 health outcomes and have the ability to age in-place as they become more
			 frail, thereby delaying or preventing the transfer to a more expensive
			 nursing home setting;
		Whereas persons with disabilities residing in housing communities having a service coordinator are
			 aided in maximizing their independence to the greatest extent possible;
		Whereas affordable housing developers are benefitted by having a service coordinator on staff as
			 coordinators can intervene rapidly to address resident crises and issues
			 that otherwise might lead to evictions, can reduce damages to the
			 property, and can provide a sense of community and safe and stable
			 housing;
		Whereas the profession of service coordination is dedicated to empowering residents to maximize
			 their independence and self-sufficiency, holds residents’ rights to
			 self-determination in the highest regard, and instills trust through
			 maintaining high standards of confidentiality;
		Whereas residents in subsidized and affordable housing communities having a service coordinator
			 report higher satisfaction with their living environments and a heightened
			 desire to be productive members of their communities;
		Whereas service coordinators in subsidized and other affordable housing communities are
			 collectively supported and promoted through the efforts of the American
			 Association of Service Coordinators that was incorporated in the State of
			 Ohio on September 19, 1999; and
		Whereas September 19, 2014 is the 15th anniversary of such incorporation and would be an
			 appropriate day to designate as National Service Coordinator Day: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of National Service Coordinator Day;
			(2)recognizes the value of service coordinators in assisting low-income Americans to maintain and
			 maximize their independence and strive toward economic self-sufficiency;
			 and
			(3)encourages the people of the United States to learn about service coordination and the role service
			 coordinators play in aiding in the stabilization of housing, maximizing
			 independence, and achieving self-sufficiency for America’s vulnerable
			 populations.
			
